124 Ga. App. 603 (1971)
184 S.E.2d 696
JOHNSON
v.
COGGINS.
46664.
Court of Appeals of Georgia.
Argued October 6, 1971.
Decided October 15, 1971.
Grant & Matthews, Carlton G. Matthews, for appellant.
Heard, Leverett & Adams, E. Freeman Leverett, for appellee.
JORDAN, Presiding Judge.
The petitioner, Mrs. Coggins, sought to change the surname of her two minor children, then ages 8 and 7, to that of their stepfather, over the objections of their natural *604 father, her former husband. Under the terms of a divorce decree the petitioner has custody and control of the children, and their father has visitation rights and provides for their support. An amicable relationship exists between the children and their father, but both of the children desire to have the same surname as their mother and stepfather, with whom they reside. There is also medical testimony to the effect that the older child suffers from some emotional disturbance brought about by the fact that his name is not the same as that of his mother and stepfather. The father appeals from an order granting the change in name. Held:
We affirm. Under the provisions of Code Ann. § 79-501 et seq., as amended, Ga. L. 1961, pp. 129, 130, whether a judge of the superior court shall grant or refuse a proper application for a change in name, upon objection and after a hearing, involves the exercise of a sound legal discretion. Here, as in Binford v. Reid, 83 Ga. App. 280 (63 SE2d 345), decided under the former statute, the record and transcript reveal no abuse of this discretion. While the codal provisions set no standards for determination, the order of the trial judge reflects that he gave paramount consideration to the best interests, welfare, and happiness of the children as disclosed by the evidence. This is in accord with the established standards for determining custody of minor children, which we consider appropriate for application in determining a change in name.
Judgment affirmed. Quillian and Evans, JJ., concur.